Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on June 23, 2022. Claims 1-3, 5-7, and 9-11 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-3, 5-7, and 9-11 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Visintainer et al, US 2019/0001993, in view of Nilsson et al. US 2016/0091897, hereinafter referred to as Visintainer and Nilsson, respectively.

6.	Regarding independent claim 1, Visintainer discloses a method for trajectory planning for a commercial vehicle at a traffic junction including a traffic circle, comprising the following steps: checking, by a control unit, trafficability of a lane of the commercial vehicle within a lane width of the traffic junction being prior to traveling into the traffic junction.

7.	Nilsson teaches planning an alternative trajectory.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach: 

A method for guidance of a commercial vehicle at a traffic junction including a traffic circle, wherein the traffic circle is defined in a digital map as a combination of a center non-roadway area and a roadway, the non-roadway area being encircled by the roadway, the roadway including one or more lanes and having outlets to respective branching roadways of the traffic junction, and an interior boundary of the roadway forming an exterior boundary of the center non-roadway area, the method comprising the following steps: determining, by a control unit and prior to the commercial vehicle traveling into the traffic junction, that the commercial vehicle is unable to travel within a width of the roadway around the center non-roadway area throughout an entirety of travel by the commercial vehicle from entry  into the traffic junction until exit from the traffic junction via an intended one of the outlets; detecting and/or predicting, by the control unit, surrounding traffic in the traffic junction; in response to the determination of the inability: performing, by the control unit, a check by which the control unit ascertains that the center non-roadway area is at least partially physically traversable by the commercial vehicle; based on the ascertainment and on the detected and/or predicted surrounding traffic, generating, by the control unit, a target trajectory that at least partially traverses at least part of the  center non-roadway area of the traffic circle; and performing, by the control unit, an operation of the commercial vehicle by which vehicle travels along the trajectory by which at least part of the commercial vehicle crosses into the center non-roadway area.

9.	Claims 2-3, 5-6, 7, and 9 depend from claim 1 and are therefore allowable.

10.	Independent claims 10 and 11 present the same features as independent claim 1 so they are allowable for the same reasons.
 
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665